DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 04/24/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-15 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-6, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig et al. (NPL Document “"The power of sequential single-item auctions for agent coordination" – hereinafter “Koenig”)
Regarding claims 1, 12, 13 and 14, Koenig discloses a method / the associated multi-agent systems / the associated non-transitory CRM for operating a multi-agent system, which includes a plurality of robots, the method/systems/CRM (e.g. via the power of sequential single-item auctions for agent coordination performed with teams of robots – abstract / Introduction) comprising: 
each of the robots being configured and provided to cyclically carry out the (see page 1626, left-hand column, paragraph 1 – disclosing the cycle repeats) following: 
ascertaining, starting from an instantaneous system state (e.g. current location), possible options (e.g. all of the unvisited targets), the options defining actions by which a transition may be achieved (e.g. visit an unvisited targets) from an instantaneous system state (e.g. current location) to a subsequent system state (see page 1626, left-hand column, par. 1);
ascertaining, for each of the possible options, action costs for carrying out an action specified by the option (e.g. minimum cost) (see page 1626, left-hand column, par. 1); 
(e.g. all robots put their unvisited targets up for auction"- see page 1626, left-hand column, par. 1); and
carrying out an action, which corresponds to one of the options, as a function of all cost values ascertained or received for the relevant option (e.g. Single-Round Combinational Auction": "every robot bids ... smallest cost path ... minimize sum of bids", "Parallel Single-Item Auction": "every robot ... bids smallest path cost ... robot with smallest bid wins", "Sequential Single-Item Auctions": "every robot bids, the robot with the overall smallest bid is allocated the corresponding target", - see page 1626, left-hand column, par 3  and page 1627, right-hand column, par. 1);
wherein the action costs for a particular option each taking an experience parameter into consideration, which is a function of costs for past actions assigned to the particular option previously carried out by the robots (e.g. Single-Round Combinational Auction": "every robot bids ... smallest cost path ... minimize sum of bids", "Parallel Single-Item Auction": "every robot ... bids smallest path cost ... robot with smallest bid wins", "Sequential Single-Item Auctions": "every robot bids, the robot with the overall smallest bid is allocated the corresponding target", - see page 1626, left-hand column, par 3  and page 1627, right-hand column, par. 1).  
Regarding claims 2 and 15, Koenig discloses wherein an action is carried out, which corresponds to one of the options if an intrinsic cost value is ascertained for the corresponding option, which indicates the lowest costs of all cost values received for the corresponding option (e.g. the robot with the overall smallest bid is allocated the corresponding target", page 1627, right-hand column, par. 1).  
Regarding claim 3, Koenig discloses wherein no action is carried out that corresponds to one of the options if no intrinsic cost value, 20which indicates the lowest costs of all cost values received for the corresponding option is ascertained for any of the options (e.g. the robot with the overall smallest bid is allocated the corresponding target", page 1627, right-hand column, par. 1). 
Regarding claim 4, Koenig discloses wherein the experience parameter is a function of the distribution of the physical start states of the relevant robots when the action to be carried out by the option is started (e.g. see page 1628, right-hand column, par. 4 (proof sketch 1) – disclosing Consider a hypothetical run of Prim’s greedy algorithm, starting with the locations of all robots, that is forced to allocate targets in the same order as the auction by reducing the cost of the cheapest edge between the set of all previously allocated targets and target to the cost of edge ˆe). 
 
Regarding claim 5, Koenig discloses wherein the experience parameter is ascertained by solving a shortest path problem (e.g. via following a minimum cost path that visits all of the unvisited targets - see page 1626, left-hand column, par. 1).  
Regarding claim 6, Koenig discloses wherein the experience parameter is updated when terminating the action associated with an option by ascertaining the costs for carrying out the action by the relevant robot and by adapting the experience parameter as a function of the ascertained costs and, in particular, as a function of an adaptation parameter, which decreases, in particular, for higher k (e.g. see page 1626, left-hand column, par. 1; see page 1627, section “Sequential Single-Item Auctions”; and see page 1628, section “Analytical Evaluation”).  
Regarding claim 9, Koenig discloses wherein if an action is terminated, the system state reached is conveyed to the other robots (e.g. “shares this information with other robots", see page 1626, left-hand column, par. 1).
Regarding claim 11, Koenig discloses wherein the cost values ascertained for each option are provided via explicit communication of costs by each of the other robots (e.g. “every robot bids ... central auctioneer", page 1626 left-hand column, paragraph 3; "robots listening to the bids" - page 1627, right-hand column, par. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig, as applied to claim 1 above, and further in view of Lacerda et al (NPL Document “Optimal and Dynamic Planning for Markov Decision Processes with Co-Safe LTL Specifications” – hereinafter “Lacerda”).
Regarding claims 7 and 8, Koenig discloses as discussed above in claim 1.Koenig is silent to disclose (claim 7) wherein the cost value for an option is a function of a period of time for carrying out the action assigned to the option and/or is a function of a probability that when carrying out the action assigned to the option, a state condition for reaching the system state to which the option leads, is ascertained. (claim 8) wherein a probability that when an action assigned to an option is carried out, a state condition for reaching the system state is reached, is updated as the action is carried out.
However, in the same field of endeavour or analogous art, Lacerda teaches the claimed features implemented in an optimal control policies for robots. Particularly teaches the Markov decision process with propositions labelling the states and costs associated with state-action pairs (see page 1512, Paragraph B – disclosing the probabilities, the cost function and the associated actions of the robots).
before the effective filing date of the claimed invention, to provide Koenig with the teachings of Lacerda, since such a combination would provide Koenig the benefit of probabilistic determinations of cost functions when carry out the actions of the robots.    
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig, as applied to claim 1 above, and further in view of Sariel et al (NPL Document “Real Time Auction Based Allocation of Tasks for Multi-Robot Exploration Problem in Dynamic Environments” – hereinafter “Sariel”).
Regarding claims 7 and 8, Koenig discloses as discussed above in claim 1. Koenig is silent to disclose wherein an implementation of an action is interrupted or terminated if a piece of information about reaching a subsequent system state is received.  
However, in the same field of endeavour or analogous art, Sariel teaches the claimed features implemented in a real time auction based allocation of task for multi-robots. Particularly teaches ….The minimum cost target (top element of the queue) is selected. If the robot is already assigned to a different target than the selected one, current task is canceled. If it is idle and the selected target is a free target, an auction negotiation process is initiated – (see page 4, left-hand column, last paragraph).
before the effective filing date of the claimed invention, to provide Koenig with the teachings of Lacerda, since such a combination would provide Koenig the benefit of having prioritization of the tasks based on the situations. If there are two targets at the same cost, the one with the highest priority, otherwise the minimum cost target is selected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – NPL - Comparison of Auction-based Methods for Task Allocation Problem in Multi-robot Systems to Yu Zhang et al. Directed to comparison of multi-robot task allocation problem and evaluation of corresponding solutions compare three auction-based algorithms applied in the task allocation problem from different aspects. In addition, an incremental variant is adopted in the parallel auction to improve its performance. We also compare the improved auction with the general parallel auction. Simulation results demonstrate that the improved parallel auction achieves better performance on the overall cost and completion time than the general parallel auction. Moreover, we summarize the suitable conditions for the algorithms we mentioned in the paper based on the simulation results.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B